UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                               No. 01-30229
                             Summary Calendar


                             MEDFORCE, INC.,

                                                      Plaintiff-Appellant,

                                    versus

 RELIANCE INSURANCE COMPANY; CAMPANIA MANAGEMENT COMPANY, INC.,

                                                     Defendants-Appellees.


            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (99-CV-3898-F)

                          July 20, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Medforce, Inc., appeals the summary judgment granted Reliance

Insurance    Company   and   Campania   Management    Company.       Medforce

asserts primarily that the district court erred by concluding that

a formal claim was not made against Medforce within the policy

period.     Because we conclude that Smith’s claims were not made

before the policy was terminated, we need not address the remaining

issues    regarding    Reliance’s    alternative     grounds   for    summary

judgment.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                I.

     This action by Medforce seeks indemnification for its costs in

defending an action filed by its former employee, Mona Lisa Smith.

During her employment with Medforce, Smith was covered under a

group health insurance policy provided by Great West Insurance

Company.    In September 1997, Smith ended her employment with

Medforce.   When Smith returned to Medforce the next month, she was

told she was still covered under the group health plan.

     In January 1998, Smith contacted Great West to report a

medical claim, and was informed that Medforce’s group health plan

had been terminated in July 1997, due to non-payment of premiums.

In October 1998, Smith filed the above-referenced action against

Medforce, asserting:   Medforce never informed her the policy was

canceled; it breached its contract to provide health insurance

coverage; and it was negligent in advising her she would be covered

by the group policy when she returned to work.   Smith’s action was

settled.

     Medforce sought coverage from Reliance under the Commercial

General Liability Coverage Policy it issued to Medforce through

Campania.   Reliance denied coverage, asserting, inter alia, that

Smith’s claims against Medforce were not made until after its

policy had been terminated on 5 September 1998, for non-payment of

premiums.




                                 2
                                     II.

      A summary judgment is reviewed de novo.             E.g., Resolution

Trust Corp. v. Ayo, 31 F.3d 285, 289 (5th Cir. 1994).                    Such

judgment is appropriate when the evidence, viewed in the light most

favorable to the non-movant, reveals no genuine issues of material

fact.   FED. R. CIV. P. 56(c); Ayo, 31 F.3d at 289.

      It is undisputed that the Reliance policy is a claims made

policy in which, as in the policy in Federal Deposit Ins. Corp. v.

Barham, 995 F.2d 600 (5th Cir. 1993), “claims” refer to demands

which could result in legal obligations to pay damages.              As it did

in the district court, Medforce contends the requisite notice of

claim was given Reliance on 6 August 1998, pursuant to a 3 August

letter from Smith’s attorney.

      Upon review of the letter from Smith’s attorney, however, we

agree with the district court that it does not constitute a claim

against Medforce.      Although referencing the “Claims of Mona Lisa

Smith”, the letter states it is “one last attempt to have [Smith’s]

bills paid”, and requests “a copy of the summary plan description

and ... any appeal process ... necessary to have those bills paid”;

it   seeks   to   “resolve   this   matter   informally   to   Ms.    Smith’s

satisfaction or in two weeks, [Smith] will have to pursue it

judicially”.      The letter merely requests payment of outstanding

medical bills from Great West and information regarding the process

for appealing a denial of coverage; at most, it was a potential


                                      3
claim against Medforce.   See Federal Deposit Ins. Corp. v. Booth,

82 F.3d 670, 677 (5th Cir. 1996) (letter suggesting charges may be

filed in future too tenuous to constitute claim).

                               III.

     For the foregoing reasons, the judgment is

                                                      AFFIRMED.




                                4